DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s arguments with respect to claims 1, 16 and 20 have been considered but are moot because the new rejection is for clarification of the previous rejection.

Claim Objections
Claim 11 is objected to because of the following: the claim discloses first edge portion, second edge portion, third edge portion and fourth edge portion, however, neither drawings nor specification discloses or identify these edges.  Appropriate correction is needed.  For purpose of examination, Examiner assumes that first to fourth edge portions are first to fourth sides of the rectangular electrochromic assembly.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 3-6, 12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poll et al.(US 6,407,847 B1 hereafter Poll).
Regarding to claim 1, Poll discloses an electro-optic assembly, in Figure 1A, comprising a first substrate (12) forming a first surface and a second surface and a second substrate (14) forming a third surface and a fourth surface, wherein the electro-optic assembly (22) comprises: a first web substrate (28) adjacent to the second surface (30);
a first electrode (32) formed on a first interior surface of the first web substrate (28);
a second web substrate (30) adjacent to the third surface (14a); 
a second electrode (34) formed on a second interior surface of the second web substrate (30), an electro-optic medium (EC device 38) disposed between the first electrode (32) and the second electrode (34);
wherein each of the web substrates (28, 30) form a plurality of edges forming a perimeter of the web substrates (Figure 5, each EC device having a substantially rectangular shape with four edges) and each of the web substrates (28, 30) comprise:
a first edge portion comprising a first electrical terminal (i.e., electrical bus clip 40a of Figure 6G corresponding to electrical bus clip 42a of Figure 1A) conductively connected to the first electrode (32)(see Figure 6G and 1A);
a second edge portion opposing the first edge portion (see Figure 5) comprising a second electrical terminal (i.g., electrical bus bar 40a of Figure 6G corresponding to electrical bus bar 42a of Figure 1A) conductively connected to the second electrode (34); and
a third edge portion opposing a fourth edge portion (see rectangular mirror of  Figure 5); and


    PNG
    media_image1.png
    169
    918
    media_image1.png
    Greyscale
Regarding to claim 3, Poll discloses the electro-optic assembly according to claim 1, wherein the interior seal (36 or 42) encapsulates the electro-optic medium (38) between the first interior surface and the second interior surface of the first web substrate (28) and the second web substrate (30)(Fig.1A or 6G or 6I).
Regarding to claim 4, Poll discloses the electro-optic assembly according to claim 3, further comprising an exterior seal (44)(Fig.1A or 2B) extending along an outer perimeter of the first substrate (12) and the second substrate (14)(col.8, line 63).
Regarding to claim 5, Poll discloses the electro-optic assembly according to claim 4, wherein the exterior seal (44)(Fig. 2B) forms a sealed cavity enclosed around the first web substrate (28), the second web substrate (30), and the interior seal (42 or 36)(Fig.2B).
Regarding to claim 6, Poll discloses the electro-optic assembly according to claim 5, wherein the each of the first electrical terminal and the second electrical terminal extend substantially along an extent of the first edge portion and the second edge portion between the third edge portion and the fourth edge portion (Fig. 6H see items 230a, 230b).  
Regarding to claim 12, Poll discloses the electro-optic assembly according to claim 5, Poll further discloses wherein the first substrate (12) and the second substrate (14) are rigid substrates formed of a glass or polymeric material (col.4, line 42).

Regarding to claim 14, Poll discloses the electro-optic assembly according to claim 5, Poll further discloses wherein the electro-optic medium (38) comprises an electrochromic material and the interior seal (42 or 36) is configured to encapsulate the electrochromic material (38) between the first and second web substrates (28, 30) preventing an infiltration of oxygen and moisture into the electrochromic material (col.5, lines 37-38).
Regarding to claim 15, Poll discloses the electro-optic assembly according to claim 5, Poll further discloses wherein the interior seal (42 or 36)(fig.1A,1B) is configured to conductively isolate the first electrical terminal from the second electrode and the second electrical terminal from the first electrode (Fig.1A,1B).

Regarding to claim 16, Poll et al. discloses a variable transmittance panel, in Figure 1A, 2B, 6G and 6I comprising:
a first substrate (12) forming a first surface and a second surface;
a second substrate (14) forming a third surface and a fourth surface;
wherein the electro-optic assembly (22) enclosed within a sealed cavity between the first substrate (12) and the second substrate (14) by a first perimeter seal (44), the electro-optic assembly (22) comprising:
a first web substrate (28) adjacent to the second surface;
a first electrode (32) formed on a first interior surface of the first web substrate;

a second electrode (34) formed on a second interior surface of the second web substrate (30), an electrochromic medium (38) disposed between the first electrode (32) and the second electrode (34);
wherein each of the web substrates (28, 30) form a plurality of edges (Figure 5, each EC device having a substantially rectangular shape with four edges) forming a perimeter of the web substrates and the plurality of edges comprise:
a first edge portion comprising a first electrical terminal (i.e., electrical bus clip 40a of Figure 6G corresponding to electrical bus clip 42a of Figure 1A) conductively connected to the first electrode (32)(see Figure 6G and 1A);
a second edge portion opposing the first edge portion (see Figure 5) comprising a second electrical terminal (i.g., electrical bus bar 40a of Figure 6G corresponding to electrical bus bar 42a of Figure 1A) conductively connected to the second electrode (34); and
a third edge portion opposing a fourth edge portion (see rectangular mirror of  Figure 5); and
a second perimeter seal (42 or 36 of Fig. 1A, 2B) extending along each of the plurality of perimeter edges between the first web substrate (28) and the second web substrate (30), wherein the second perimeter seal (42 or 36) encapsulates the electrochromic medium (38) between the first interior surface and the second interior surface of the first web substrate (28) and the second web substrate (30).



Regarding to claim 20, Poll discloses, in Figure 1A, a variable transmittance panel comprising:
an exterior assembly (100) configured to encapsulate an electro-optic assembly (22), the exterior assembly comprising a first substrate (12), a second substrate (14) forming, and a first perimeter seal (44) forming a sealed cavity between the first and second substrates (12 and 14);
the electro-optic assembly (22, Fig.1A) comprising:
a first web substrate (28) adjacent and a second web substrate (30) disposed in the sealed cavity;
a first electrode (32) formed on a first interior surface of the first web substrate (28);
a second electrode (34) formed on a second interior surface of the second web substrate (30), an electro-optic medium (38) disposed between the first and second electrodes (32 and 34);
wherein each of the web substrates (28, 30) form a plurality of edges forming a perimeter of the web substrates and the plurality of edges comprise:
a first edge portion comprising a first electrical terminal (i.e., electrical bus clip 40a of Figure 6G corresponding to electrical bus clip 42a of Figure 1A) conductively connected to the first electrode (32)(see Figure 6G and 1A);
a second edge portion opposing the first edge portion (see Figure 5) comprising a second electrical terminal (i.g., electrical bus bar 40a of Figure 6G corresponding to electrical bus bar 42a of Figure 1A) conductively connected to the second electrode (34); and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Poll et al.(US 6,407,847 B1 hereafter Poll), as applied to claim 1 above, in view of Gauthier et al. (US 10,684,525).
Regarding to claim 2, Poll et al. discloses the electro-optic assembly according to claim 1 as described above. However, Poll et al. does not disclose wherein the electrical terminals are omitted from the third edge portion and the fourth edge portion such that a voltage potential applied across the electro-optic medium from the first edge portion and the second edge portion.  Gauthier et al. is in same field of endeavor and teaches, in figure 6, a voltage potential applied across the electro-optic medium (52) from the first edge portion and the second edge portion via electrical connector (42, 44) (electrical terminals are omitted from the third edge portion and the .

2.	Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Poll et al.(US 6,407,847 B1 hereafter Poll), as applied to claim 6 above, in view of Gauthier et al. (US 10,684,525).
Regarding to claims 7 and 8, Poll et al. discloses the electro-optic assembly according to claim 6 as described above. However, Poll et al. does not discloses a first conductive connection extending through the exterior seal and at least a portion of the interior seal and conductively connected to the first electrical terminal such that the first electrode is conductively connected to a control circuit; a second conductive connection extending through the exterior seal and at least a portion of the interior seal and conductively connected to the second electrical terminal such that the second electrode is conductively connected to the control circuit.  Gauthier et al. is in same field of endeavor and teaches conductive connections (42, 44) can extend though a seal (78)(Fig.6) when an electrical connection is needed.  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Gauthier to the device of Poll for purpose of making electrical connection between power supplies to the electro-optic assembly.
Regarding to claim 11, Poll  and  Gauthier et al. discloses the electro-optic assembly according to claim 8.  Poll further discloses wherein the third edge portion extends adjacent to 

    PNG
    media_image2.png
    439
    870
    media_image2.png
    Greyscale

3.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being patentable over Poll et al.(US 6,407,847 B1 hereafter Poll), as applied to claim 1 above, in view of Gauthier et al. (US 10,684,525).
Regarding to claim 9, Poll et al. disclose the electro-optic assembly according to claim 1.  However, Poll et al. does not disclose wherein each of the first conductive connection and the second conductive connection extend through the exterior seal along the third edge portion.  Gauthier et al. is in same field of endeavor and teaches many alternative ways of rearranging electrical connectors such as first and second conductive connections (42, 44) can extend though a seal (78)(Fig.3) on one side edge (or third edge portion) when an electrical connection is needed.  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Gauthier to the device of Poll 
Regarding to claim 10, Poll and Gauthier discloses the electro-optic assembly according to claim 9, Poll et al. and Gauthier further disclose wherein the interior seal encloses over at least a portion each of the first conductive connection to the first electrical terminal and the second conductive connection to the second electrical terminal between the first web substrate and the second web substrate (see Gauthier Fig. 6).

4.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poll et al.(US 6,407,847 B1 hereafter Poll), as applied to claim 16 above, in view of Gauthier et al. (US 10,684,525).
Regarding to claims 18 and 19, Poll et al. discloses the electro-optic assembly according to claim 6 as described above. However, Poll et al. does not discloses a first conductive connection extending through the exterior seal and at least a portion of the interior seal and conductively connected to the first electrical terminal such that the first electrode is conductively connected to a control circuit; a second conductive connection extending through the exterior seal and at least a portion of the interior seal and conductively connected to the second electrical terminal such that the second electrode is conductively connected to the control circuit.  Gauthier et al. is in same field of endeavor and teaches conductive connections (42, 44) can extend though a seal (78)(Fig.6) when an electrical connection is needed.  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Gauthier to the device of Poll for purpose of making electrical connection between power supplies to the electro-optic assembly.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 13) wherein the interior seal comprises a flexible seal laminated in connection with each of the first web substrate and the second web substrate via a barrier tape comprising an epoxy thermoset.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/TUYEN TRA/            Primary Examiner, Art Unit 2872